         Case 1:18-cr-00834-PAE Document 521 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      18-CR-834-6 (PAE)
                       -v-
                                                                          ORDER
FAHEEM WALTER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 14, 2020, counsel for defendant Faheem Walter filed a motion seeking

Mr. Walter’s compassionate release from the MCC pursuant to 18 U.S.C. § 3582(c), in light of

the ongoing COVID-19 pandemic. Dkt. 466. On April 16, 2020, the Court denied the motion,

reviewing at length, inter alia, Mr. Walter’s medical condition, history, and offense conduct, and

concluding that “the Court cannot find that the application of the § 3553(a) factors favors an

early release.” Dkt. 469 at 5.

       On May 26, 2020, the Court received a pro se letter from Mr. Walter, which the Court

construed as a motion for compassionate release. See Dkt. 483 (the “Second Motion”). The

Court commissioned supplemental briefing from defense counsel and the Government. Id. On

June 2, 2020, the Court denied the Second Motion, finding that Mr. Walter had not presented any

new information or arguments. Dkt. 487.

       On July 30, 2020, the Court received the attached pro se letter from Mr. Walter, dated

July 26, 2020, renewing his motion for compassionate release. The Court is constrained to again

deny Mr. Walter’s motion. While the Court is sympathetic to Mr. Walter’s medical conditions,

for the reasons stated in the Court’s April 16, 2020 order, which the Court incorporates by
          Case 1:18-cr-00834-PAE Document 521 Filed 07/31/20 Page 2 of 2




reference, the Court finds that the § 3553(a) factors do not currently support a reduction of

sentence. This ruling is without prejudice to Mr. Walter renewing his motion after he has served

at least half of his sentence.

        The Clerk of Court is respectfully directed to mail a copy of this order, as well as copies

of the orders filed at docket 469 and docket 487, to Mr. Walter.

        SO ORDERED.

                                                              PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: July 31, 2020
       New York, New York




                                                 2
